     Case 1:20-cv-00579-DAD-SKO Document 8 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      TRAVIS JUSTIN CUELLAR,                             No. 1:20-cv-00579-NONE-SKO (HC)
11
                         Petitioner,                     ORDER ADOPTING FINDINGS AND
12                                                       RECOMMENDATIONS, DISMISSING
                                                         DUPLICATIVE AND SUCCESSIVE
13                                                       PETITION FOR WRIT OF HABEAS
              v.                                         CORPUS, AND DECLINING TO ISSUE
14                                                       CERTIFICATE OF APPEALABILITY

15                                                       (Doc. No. 6)
      BROOK BERGMAN, Madera County
16    District Attorney,

17                       Respondent.

18

19           Petitioner is a state prisoner proceeding in propria persona with a petition for writ of
20   habeas corpus pursuant to 28 U.S.C. § 2254. On May 5, 2020, the assigned magistrate judge
21   issued findings and recommendations recommending that the pending petition be dismissed as
22   duplicative and successive. (Doc. No. 6.) The findings and recommendations were served upon
23   all parties and contained notice that any objections were to be filed within ten (10) days from the
24   date of service of that order. To date, no party has filed objections.
25           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a
26   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
27   findings and recommendations are supported by the record and proper analysis.
28   /////
                                                        1
     Case 1:20-cv-00579-DAD-SKO Document 8 Filed 06/02/20 Page 2 of 2

 1          In addition, the court declines to issue a certificate of appealability. A state prisoner

 2   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 3   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 4   U.S. 322, 335-336 (2003); 28 U.S.C. § 2253.

 5          If a court denies a petitioner’s petition, the court may only issue a certificate of

 6   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

 7   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

 8   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 9   been resolved in a different manner or that the issues presented were ‘adequate to deserve

10   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

11   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

12          In the present case, the court finds that petitioner has not made the required substantial

13   showing of the denial of a constitutional right to justify the issuance of a certificate of

14   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

15   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

16   proceed further. Thus, the court DECLINES to issue a certificate of appealability.

17          Accordingly, the court orders as follows:

18          1.      The findings and recommendations, filed May 5, 2020 (Doc. No. 6), is ADOPTED

19   IN FULL;

20          2.      The petition for writ of habeas corpus is DISMISSED;
21          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

22   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

23          4.      The Court DECLINES to issue a certificate of appealability.

24   IT IS SO ORDERED.
25
        Dated:     June 2, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
